

EXHIBIT 10.1 
 


 
AGREEMENT AND PLAN OF MERGER
 


 
This AGREEMENT AND PLAN OF MERGER (the "Merger Agreement"), is entered into
effective as of January 27, 2014 or as soon thereafter as notice has been duly
provided to the Financial Industry Regulatory Authority (“FINRA”), by and among
Alas Aviation Corp., a Delaware corporation ("Alas"), Alas Acquisition Company,
a Delaware corporation ("AAC"), and Energie Holdings, Inc., a Delaware
corporation (“Energie").


WHEREAS, on the date hereof, Alas has authority to issue Sixty Million
(60,000,000) shares of common stock, $0.01 par value per share (the "Alas
Stock"), of which Forty Five Million (45,000,000) shares are issued and
outstanding, One Million (1,000,000) shares of preferred stock, $0.01 par value
per share, of which no shares have been issued;


WHEREAS, on the date hereof, Energie has authority to issue Sixty Million
(60,000,000) shares of common stock, $0.01 par value per share (the "Energie
Stock"), of which One (1) share is issued and outstanding, and One Million
(1,000,000) shares of preferred stock, of which no shares have been issued;


WHEREAS, on the date hereof, Alas Acquisition has authority to issue Sixty
Million (60,000,000) shares of common stock, $0.01 par value per share (the
"Alas Acquisition Stock"), of which One Thousand (1,000) shares are issued and
outstanding, and One Million (1,000,000) shares of preferred stock, of which no
shares have been issued;


WHEREAS, the respective Boards of Directors of Energie, Alas and AAC have
determined that it is advisable and in the best interests of each of such
corporations that they reorganize into a holding company structure pursuant
§251(g) of the Delaware General Corporation Law, under which Energie would
survive as the holding company, by the merger of Alas, with and into Energie,
and with each holder of shares of Alas Stock receiving an equal number of share
of Energie Stock in exchange for such shares of Alas Stock;


WHEREAS, under the respective certificates of incorporation of Energie, the
Energie Stock has the same designations, rights and powers and preferences, and
the qualifications, limitations and restrictions thereof, as the Alas Stock
which will be exchanged therefore pursuant to the holding company
reorganization;


WHEREAS, the Certificate of Incorporation and Bylaws of Energie, as the holding
company, at the time of the merger contain provisions identical to the
Certificate of Incorporation and Bylaws of Alas immediately prior to the merger,
other than differences permitted by Section 251(g) of the Delaware General
Corporation Law.


WHEREAS, the Certificate of Incorporation of AAC is identical to the Certificate
of Incorporation of Energie immediately prior to the merger, other than
differences permitted by Section 251(g) of the Delaware General Corporation Law,
pursuant to this Merger Agreement;


 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Boards of Directors of Energie, Alas., and AAC have approved this
Merger Agreement, shareholder approval not being required pursuant to Section
251(g) of the Delaware General Corporation Law;


WHEREAS, the parties hereto intend that the reorganization contemplated by this
Merger Agreement shall constitute a tax-free reorganization pursuant to Section
368(a)(1) of the Internal Revenue Code;


NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, Energie, Alas, and AAC hereby agree as follows:


(1)  
Merger.  Alas shall be merged with and into Energie (the "Merger"), and Energie
shall be the surviving corporation (hereinafter sometimes referred to as the
"Surviving Corporation").  The Merger shall become effective at 5:00 o’clock
p.m. on January 27, 2014 or as soon thereafter as notice has been duly provided
to the Financial Industry Regulatory Authority (“FINRA”) (the "Effective Time").



(2)  
Succession.  At the Effective Time, the separate corporate existence of Alas
shall cease, and Energie shall succeed to all of the assets and property
(whether real, personal or mixed), rights, privileges, franchises, immunities
and powers of Alas, and Energie shall assume and be subject to all of the
duties, liabilities, obligations and restrictions of every kind and description
of Alas, including, without limitation, all outstanding indebtedness of Alas,
all in the manner and as more fully set forth in Section 251(g) of the Delaware
General Corporation Law.



(3)  
Directors.  The Directors of Alas immediately preceding the Effective Time shall
be the Directors of the Surviving Corporation and AAC at and after the Effective
Time until their successors are duly elected and qualified.  



(4)  
Officers.  The officers of Alas immediately preceding the Effective Time shall
be the officers of the Surviving Corporation and AAC at and after the Effective
Time, to serve at the pleasure of the Board of Directors of Energie.



(5)  
Conversion of Securities.  At the Effective Time, by virtue of the Merger and
without any action on the part of the holder thereof:



(a)  
each share of Alas Stock issued and outstanding immediately prior to the
Effective Time shall be changed and converted into and shall be one fully paid
and non-assessable share of Energie Stock;



(b)  
each share of Alas Stock held in the treasury of Alas immediately prior to the
Effective Time shall be cancelled and retired;



 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)  
each option, warrant, purchase right, unit debenture or other security of Alas
convertible into the same number of shares of Alas Stock as such security would
have received if the security had been converted into Alas Stock immediately
prior to the Effective Time, and Energie shall reserve for purposes of the
exercise of such options, warrants, purchase rights, units, debentures or other
securities an equal number of shares of Energie Stock as Alas had reserved; and



 
(d)  
each share of Energie Stock issued and outstanding in the name of Alas
immediately prior to the Effective Time shall be cancelled and retired and
resume the status of authorized and unissued shares of Energie Stock.



 
(6)  
Other Agreements.  At the Effective Time, Energie shall assume any obligation of
Alas to deliver or make available shares of Alas Stock under any agreement or
employee benefit plan not referred to in Paragraph 5 herein to which Alas is a
party. Any reference to Alas Stock under any such agreement or employee benefit
plan shall be deemed to be a reference to Energie Stock and one share of Energie
Stock shall be issuable in lieu of each share of Alas Stock required to be
issued by any such agreement or employee benefit plan, subject to subsequent
adjustment as provided in any such agreement or employee benefit plan.



(7)  
Further Assurances.  From time to time, as and when required by the Surviving
Corporation, Energie, or by its successors or assigns, there shall be executed
and delivered on behalf of Alas such deeds and other instruments, and there
shall be taken or caused to be taken by it all such further and other action, as
shall be appropriate, advisable or necessary in order to vest, perfect or
conform, of record or otherwise, in the Surviving Corporation, the title to and
possession of all property, interests, assets, rights, privileges, immunities,
powers, franchises and authority of Alas, and otherwise to carry out the
purposes of this Merger Agreement, and the officers and directors of the
Surviving Corporation are fully authorized, in the name and on behalf of Alas or
otherwise, to take any and all such action and to execute and deliver any and
all such deeds and other instruments.



(8)  
Certificates.  At and after the Effective Time, all of the outstanding
certificates which immediately prior thereto represented shares of Alas Stock
shall be deemed for all purposes to evidence ownership of and to represent the
shares of Energie Stock, as the case may be, into which the shares of Alas Stock
represented by such certificates have been converted as herein provided and
shall be so registered on the books and records of Energie and its transfer
agent.  The registered owner of any such outstanding certificate shall, until
such certificate shall have been surrendered for transfer or otherwise accounted
for to Alas or its transfer agent, have and be entitled to exercise any voting
and other rights with respect to, and to receive any dividends and other
distributions upon, the shares of Energie Stock, as the case may be, evidenced
by such outstanding certificate, as above provided.



(9) Amendment.  The parties hereto, by mutual consent of their respective boards
of directors, may amend, modify or supplement this Merger Agreement prior to the
Effective Time.


 
- 3 -

--------------------------------------------------------------------------------

 
 
(10) The Certificate of Incorporation of the Surviving Corporation shall be the
Certificate of Incorporation.


(11) Termination.  This Merger Agreement may be terminated, and the Merger and
the other transactions provided for herein may be abandoned, at any time prior
to the Effective Time, whether before or after approval of this Merger Agreement
by the board of directors of Energie, Alas, and AAC, by action of the board of
directors of Alas if it determines for any reason, in its sole judgment and
discretion, that the consummation of the Merger would be inadvisable or not in
the best interests of Alas and its stockholders.


(12) Counterparts.  This Merger Agreement may be executed in one or more
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.


(13) Descriptive Headings.  The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Merger Agreement.


(14) Governing Law.  This Merger Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.  


 
IN WITNESS WHEREOF, Energie, Alas, and AAC have caused this Merger Agreement to
be executed and delivered as of the date first above.
 
Energie Holdings, Inc., a Delaware corporation
 
By: /s/ Harold Hansen
Harold Hansen, CEO
 
Alas Aviation Corp., a Delaware corporation
 
By: /s/ Harold Hansen
Harold Hansen, CEO
 
Alas Acquisition Company, a Delaware corporation
 
By: /s/ Harold Hansen
Harold Hansen, CEO

 
 
 
- 4 -
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------